                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: I[(/ S / I j


 TYLER BARNARD,

                              Plaintiff,

                         V.                                      No. 19-CV-1074 (RA)

 TIAA BOARD OF DIRECTORS, TIAA-                                         ORDER
 CREF INDIVIDUAL & INSTITUTIONAL
 SERVICES LLC, AND MEGHAN SHEA,
 individually and in her official capacity,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        According to the Final Report of Mediator # 1 filed on the docket in this action, the parties

participated in a mediation session and reached agreement on all issues. No later than November

27, 2019, the parties shall provide the Court with an update as to the status of the mediation process

in this case.

SO ORDERED.

 Dated:         November 15, 2019
                New York, New York


                                                      Ronnie
                                                      United
